DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: “being pivoting” should read “being pivoted”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“Retaining means” is being interpreted as a generally U shaped interlocking portion. “Anti-return means” is being interpreted as a bead of material. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joint Francais (FR2796439).
Regarding claim 1, Joint Francais teaches (Figs. 1-3) an airtight seal (generally 21) configured to be mounted on a first turbomachine member (5i), and to bear against a second member (2s) of the turbomachine, said airtight seal comprising: retaining means (23) for mounting said seal on said first member; a sealing lip (24) ensuring airtightness through contact and intended to bear against said second member; anti-return means (see translation, page 4 lines 149-151. The seal is designed not to return under pressure from the side indicated Fa. This is considered functionally equivalent to the anti-return means claimed by Applicant) for said sealing lip reinforcing a rigidity of the airtight seal at the base of the sealing lip.  
Regarding claim 2, Joint Francais teaches (Figs. 1-3) a hinge (25) having a curved portion (located adjacent the hinge) positioned between the retaining means and the anti-return means, said curved portion being configured to deform and modify a relative position of the anti-return means when the airtight seal is subjected to air pressure (see Figs. 4a-b).  
Regarding claim 3, Joint Francais teaches (Figs. 1-3) the curved portion (22a) has a general C shape (see Figs. 4a-b).  
Regarding claim 4, Joint Francais teaches (Figs. 1-3) the anti-return means form a stop to limit an elastic deformation of the curved portion of the hinge when the airtight seal is subjected to air pressure (see translation, page 4 lines 149-151).  
Regarding claim 5, Joint Francais teaches (Figs. 1-3) the anti-return means are formed by a bead of material (the surface facing the return force Fa is considered a bead of material because it is a reinforced inner edge).  
Regarding claim 6, Joint Francais teaches (Figs. 1-3) the retaining means for mounting said seal on said first member have a general U shape.  
Regarding claim 7, Joint Francais teaches (Figs. 1-3) the retaining means for mounting said seal on said first member comprise reinforcement fibers coated with an elastomeric material (see translation, page 2 lines 55-72).  
Regarding claim 8, Joint Francais teaches (Figs. 1-3) the sealing lip is covered with an antifriction fabric (see translation, page 2 lines 55-72).  
Regarding claim 9, Joint Francais teaches (Figs. 1-3) a door of a bleed valve (Fig. 3) comprising a peripheral edge (5i), and an airtight seal according to claim 1 mounted on said peripheral edge via the retaining means.  
Regarding claim 10, Joint Francais teaches (Figs. 1-3) a bleed valve comprising a door according to claim 9, said door being pivoted around an axis of rotation between a position of sealing off an airway orifice and a position of opening said airway orifice (see Figs. 4a-b).  
Regarding claim 13, Joint Francais teaches (Figs. 1-3) the first turbomachine member is a door of a bleed valve (see Fig. 3).  
Regarding claim 14, Joint Francais teaches (Figs. 1-3) the second member of the turbomachine is a hub (2s) of an intermediate casing.
Claims 1, 6-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comin (US8152137).
Regarding claim 1, Comin teaches (Figs. 1 and 4) an airtight seal (152) configured to be mounted on a first turbomachine member (116), and to bear against a second member (generally 56) of the turbomachine, said airtight seal comprising: retaining means (158) for mounting said seal on said first member; a sealing lip (generally 152) ensuring airtightness through contact and intended to bear against said second member; anti-return means (166) for said sealing lip reinforcing a rigidity of the airtight seal at the base of the sealing lip.
Regarding claim 6, Comin teaches (Fig. 4) the retaining means for mounting said seal on said first member have a general U shape.  
Regarding claim 7, Comin teaches (Fig. 4) the retaining means for mounting said seal on said first member comprise reinforcement fibers coated with an elastomeric material (Col. 4 lines 36-41).  
Regarding claim 9, Comin teaches (Figs. 1 and 4) a door (116) of a bleed valve (10) comprising a peripheral edge (156), and an airtight seal according to claim 1 mounted on said peripheral edge via the retaining means. 
 Regarding claim 10, Comin teaches (Figs. 1 and 4) a bleed valve (10) comprising a door according to claim 9, said door being pivoted around an axis of rotation (20) between a position of sealing off an airway orifice (14) and a position of opening said airway orifice (see Col 1 lines 60-67, Col. 2 lines 1-3).  
 Regarding claim 11, Comin teaches (Figs. 1 and 4) an intermediate casing (12) of a turbomachine comprising a plurality of bleed valves according to claim 10 ensuring air tightness at a plurality of airway orifices (14).
 Regarding claim 12, Comin teaches (Figs. 1 and 4) a turbomachine comprising (Col. 1 lines 7-12) a low pressure compressor (Col. 1 lines 7-10), a high pressure compressor (Col. 1 lines 7-10) and an intermediate casing according to claim 11 positioned longitudinally between the low pressure compressor and the high pressure compressor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745